Order entered February 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00546-CR
                                     No. 05-13-00547-CR

                           EDGAR ALBERTO ROMO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-82866-2012, 199-81976-2011

                                           ORDER
       The Court GRANTS appellant’s February 19, 2014 motion to extend time to file his

brief. We ORDER appellant’s brief filed as of the date of this order.

                                                      /s/   DAVID EVANS
                                                            JUSTICE